—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered November 19, 1991, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court did not abuse its discretion in denying without a hearing a motion defendant made at sentencing to withdraw his plea of guilty, defendant’s bare claims of innocence of the crime charged and ignorance of the consequences of pleading guilty notwithstanding, where the record of the plea proceedings shows that defendant admitted his guilt of the crime charged in the presence of counsel, was carefully advised by the court as to the consequences of pleading guilty, and otherwise entered his plea knowingly and voluntarily (see, People v Frederick, 45 NY2d 520; see also, People v Diaz, 162 AD2d 405, lv denied 76 NY2d 939; People v Baez, 188 AD2d 365). Concur — Sullivan, J. P., Kupferman, Asch, Williams and Tom, JJ.